IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WAUTARA WRIGHT,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-4437

STATE OF FLORIDA, JULIE L.
JONES, SECRETARY, FLORIDA
DEPARTMENT OF
CORRECTIONS,

      Respondent.

___________________________/

Opinion filed January 14, 2015.

Petition for Writ of Habeas Corpus.

Wautara Wright, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Charles R. McCoy, Senior Assistant
Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

WOLF, THOMAS, and WETHERELL, JJ., CONCUR.